DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 5/5/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 14, 22-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by or, in the alternative, under 35 U.S.C. 103 as obvious over by Kuo et al [US 2017/0084589]
►	With respect to claim 1, Kuo et al (fig 4, text [0001]-[0074]) discloses the claimed chip package structure comprising:
	at least one die (200) having a die active surface (200a) and a die back surface (200b)  opposed to each other and die side surfaces:

	a protective layer (220/240) wherein the protective layer includes first and second protective
layer surfaces opposed to each other and side protective layer surfaces, wherein
		the second protective layer surface is disposed on the die active surface, and
		the die side surfaces and the side protective layer surfaces are substantially 
aligned: and
	a molding layer (500) encapsulating the at least one die, wherein the molding layer comprises a molding layer front surface and a molding layer back surface opposed to each other, the molding layer front surface is coplanar with the first protective layer surface.
►	With respect to claim 2, Kuo et al discloses the conductive structure comprises wafer conductive traces (210, text [0026]), conductive filled vias (230) and a panel-level conductive layer (820), and the conductive filled vias are provided in the protective layer.
►	With respect to claim 3, Kuo et al discloses the die active surface includes electrical connection pads (210) and an insulating layer (220); at least one of the wafer conductive traces are electrically connected with the electrical connection pads to lead out the electrical connection pads from the die active surface (text [0026]:  conductive pads included as conductive trace of interconnection structure would electrically connected with the electrical connection pads to lead out the electrical connection pads from the die active surface); 	lower surfaces of at least one of the conductive filled vias (230) are electrically connected with the wafer conductive traces (fig 4); and 	upper surfaces of the at least one of the conductive filled vias are electrically connected with the panel-level conductive layer (fig 4).
►	With respect to claim 4, the at least one of the wafer conductive traces of Kuo et al would interconnect and lead out a plurality of electrical connection pads
the at least one of the wafer conductive traces of Kuo et al would respectively lead out the electrical connection pads.
►	With respect to claims 7 and 22, Kuo et al discloses the panel-level conductive layer includes conductive traces and/or conductive studs ( 820/840); a dielectric layer 810/830/850) encapsulates the panel-level conductive layer; and the panel-level conductive layer has one or more layers;  wherein a surface of the dielectric layer is provided with a groove at a position corresponding to the panel-level conductive layer
►	With respect to claim 14, Kuo et al discloses each of the conductive filled vias (230) has a lower surface and an upper surface, and the lower surface of each conductive filled via has a smaller area than the upper surface of each conductive filled via.
►	With respect to claims  24 and 25, Kuo et al (fig 4) discloses wherein the at least one die comprises two or more dies (200 & 400)  and the two or more dies are electrically connected together; wherein the two or more dies have different functions to form a multi-chip module.
►	With respect to claim 23,  Kuo et al discloses the groove is formed on the surface of the dielectric layer at the position corresponding to the panel-level conductive layer.  It is noted that process limitation “by etching metal” does not carry weight in a claim drawn to structure because distinct structure is not neccessarily produced.   See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685 (CCPA 1972); In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324 (CCPA 1974); In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289 (Fed. Cir. 1983);  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
"Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).                                                                                   
 by etching metal.
►	With respect to claim  26, It is noted that process limitation “wherein the conductive filled vias are formed by filling protective layer openings with a conductive medium, and the protective layer openings are provided in the protective layer and formed by a laser patterning process”  does not carry weight in a claim drawn to structure because distinct structure is not neccessarily produced.   See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685 (CCPA 1972); In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324 (CCPA 1974); In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289 (Fed. Cir. 1983);  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
"Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).       

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Yu et al  [US 9,793,230]
►	With respect to claim 1, Yu et al (fig 12, cols 1-9) discloses the claimed chip package structure comprising:
		at least one die (102B) having a die active surface and a die back surface opposed to each other and die side surfaces (cols 3-4:
	a conductive structure (104/108/RLD226) formed on the die active surface:
	a protective layer (106/110) wherein the protective layer includes first and second protective
layer surfaces opposed to each other and side protective layer surfaces, wherein
		the second protective layer surface is disposed on the die active surface, and
		the die side surfaces and the side protective layer surfaces are substantially 
aligned: and
	a molding layer (220) encapsulating the at least one die, wherein the molding layer comprises a molding layer front surface and a molding layer back surface opposed to each other, the molding layer front surface is coplanar with the first protective layer surface. 
                                                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-5, 7-12, 14, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al [US 9,793,230] in view of Kuo et al [US 2017/0084589].
►	With respect to claim 2, Yu et al substantially discloses the claimed chip package structure wherein the conductive structure conductive filled vias (108) and a panel-level conductive layer (RLD 226), and the conductive filled vias are provided in the protective layer.  Yu et al is silent about usage of the wafer conductive traces, instead, Yu et al discloses usage of conductive pad 104.
	However, Kuo et al teaches using discloses the conductive structure comprises wafer conductive traces (210, text [0026]) as equivalence or additional to conductive pads.
	Therefore, it would have been obvious for those skilled in the art to modify the chip package structure of Yu el al by using the conductive structure comprising the wafer conductive traces as being claimed, per taught by Kou et al, to provide designed conductive path as being needed for the chip package.
►	With respect to claim 3, the same reason given above, Kou et al teaches the die active surface includes electrical connection pads (210) and an insulating layer (220); at least one of the wafer conductive traces are electrically connected with the electrical connection pads to lead out the electrical connection pads from the die active surface (text [0026]:  conductive pads included as conductive trace of interconnection structure would electrically connected with the electrical connection pads to lead out the electrical connection pads from the die active surface);  lower surfaces of at least one of the conductive filled vias (230) are electrically connected with the wafer conductive traces (fig 4); and upper surfaces of the at least one of the conductive filled vias are electrically connected with the panel-level conductive layer (fig 4).
►	With respect to claim 4, the same reason given above, Kou et al discloses the at least one of the wafer conductive traces of interconnect and lead out a plurality of electrical connection pads
the at least one of the wafer conductive traces respectively lead out the electrical connection pads.
►	With respect to claims 7 and 22, Yu  et al (cols 7-8) discloses the panel-level conductive layer includes conductive traces and/or conductive studs ( 224); a dielectric layer (polymer layer) encapsulates the panel-level conductive layer; and the panel-level conductive layer has one or more layers;  wherein a surface of the dielectric layer is provided with a groove at a position corresponding to the panel-level conductive layer
►	With respect to claim 8, Yu et al discloses the protective layer (106/110) comprises an organic/inorganic composite material.
►	With respect to claims 9-12, the claimed parameters of Young’s modulus, coefficient of thermal expansion would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 14, Yu et al  discloses each of the conductive filled vias (108) has a lower surface and an upper surface, and the lower surface of each conductive filled via has a smaller area than the upper surface of each conductive filled via.
►	With respect to claim 21, Yu et al discloses wherein the die back surface is exposed from the molding layer.
►	With respect to claims  24 and 25, Yu et al  discloses wherein the at least one die comprises two or more dies (102B & 102A)  and the two or more dies are electrically 
►	With respect to claim 23,  Yu al discloses the groove is formed on the surface of the dielectric layer at the position corresponding to the panel-level conductive layer.  It is noted that process limitation “by etching metal” does not carry weight in a claim drawn to structure because distinct structure is not neccessarily produced.   See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685 (CCPA 1972); In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324 (CCPA 1974); In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289 (Fed. Cir. 1983);  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
"Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).                                                                                   
 by etching metal.
►	With respect to claim  26, It is noted that process limitation “wherein the conductive filled vias are formed by filling protective layer openings with a conductive medium, and the protective layer openings are provided in the protective layer and formed by a laser patterning process”  does not carry weight in a claim drawn to structure because distinct structure is not neccessarily produced.   See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685 (CCPA 1972); In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324 (CCPA 1974); In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289 (Fed. Cir. 1983);  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
"Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).       


Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819